Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application Ser. No. 17/194,674 filed 03/08/2021 is in response to Applicant’s arguments/remarks filed 08/05/2021. Applicant’s response has been given full consideration. 
Claims 2-31 are currently pending in this application and all the claims are under full consideration. This Application is in condition for allowance.
Terminal Disclaimer
The terminal disclaimer filed 08/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,985,350 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowed Claims
Claims 2-31 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of allowance. 
The instant invention is directed towards a battery comprising a cell and an exterior packaging material enclosing at least a portion of the cell, wherein the exterior packaging material includes an exterior layer, a metal layer, an interior layer, a first portion, and a second portion; and when a thickness of the interior layer in the first portion is “p”, a thickness of the first portion is “t”, and a thickness of the second portion is “t1”, satisfying the following condition: 
tx2 - px2 + 5 < t1 < t x 2- 5 (µm).
The closest prior art of is considered to be Kodama et al. ((U.S. PG Publication 2005/0069764), Amine et al. (U.S. PG. Publication 2005/0112461), Gross et al. (U.S. PG Pub. 2002/0081491) and Hirata (U.S. PG Publication 2003/0235757).
Kodama discloses a cell structure using a film outer casing body made of aluminum laminate enclosing at least a portion of the cell. The aluminum laminate material made of laminate film enclosing the cell element being composed of an exterior resin layer, an interior resin layer, and a metal layer provided between the exterior resin layer and the interior resin layer. Kodama does not disclose about a first portion and second portion of the exterior casing laminate film, and about the thickness of the interior layer (p) in the first portions, a thickness of the first portion (t) and a thickness of the second portion (t1) and any relationship between the three dimensions satisfying the relation t x 2 – p x 2 + 5 < t1 < t x 2 - 5 (µm).
Amine discloses a laminate film having a number of layers for use in a battery housing, with welded seal edge. Amine, however, does not disclose the thickness of the interior layer before the step of welding (i.e. the first portion), and a thickness of the laminate film before welding, and the thickness of the welded portion (i.e. second portion) and relationship between these values as claimed.
Gross discloses improved technique for creating better seal where terminal strips batteries exist a housing and a bond which provides a complete seal around the electrically conductive extension and the insulative housing. Gross, however, does not disclose the limitation of the claim regarding the thickness of the interior layer before the step of welding (i.e. in the first portion), and a thickness of the laminate film before welding and the thickness of the welded portion (i.e. second portion) and relationship between these values as claimed.
Hirata discloses a sealing laminate for battery including a first and second laminate film having peripheral sections which are joined by thermal welding. Hirata, however, does not teach the thickness of the interior layer before the step of welding (i.e. in the first portion), and a thickness of the laminate film before welding (i.e. first portion) and the thickness of the welded portion (i.e. second portion) and relationship between these values as claimed.
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 2-31 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722